DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species III, claims 7-11 and 17-18 in the reply filed on 12/06/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 17, claim 7 in lines 4-5 and claim 17 in line 5 recites “said planar portion” however there is not proper antecedent basis for “said planar portion” and it is unclear what “said planar portion” is referring to. For examination purposes “said planar portion” has been interpreted as the flat portion of the base plate. It is noted that Figures 39-40 refer to 298 as the planar portion.
Regarding claim 17, claim 17 recites “a method of uniformly filling a deep mold with dough” however claim 17 does not further recite that the method includes any filling of a deep mold step or presence of a “deep mold”. It is unclear how the method is a method of uniformly filling a deep mold with dough. 
Claims 8-11 and 18 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 7-8, 10-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magro WO 01/28345 (Espacenet Translation) in view of O’Brien US 1,409,463 in view of Stanley US 3,410,691.
Regarding claim 7, Magro discloses a method of baking a bun using a pan system (Fig. 13) with a base plate (210) having a male mold portion (214) extending therefrom including a pilot surface (sidewall of 211) thereon adjacent to the base plate 

    PNG
    media_image1.png
    763
    998
    media_image1.png
    Greyscale

Claim 7 differs from Magro in the recitation that the step of applying the unbaked dough to the male mold comprises providing a cut shape from unbaked dough and overlaying the male mold portion with the cut shape to form overlapping seams.
O’Brien discloses a male mold (cage with rods 17) (Fig. 2) and overlaying said male mold portion with a cut shape of dough so that portions of said cut shape overlap and form overlapping seams (Fig. 2) (Pg. 2, lines 1-20).
Stanley also discloses overlaying a male mold portion with a cut shape of unbaked dough so that portions of said cut shape form overlapping seams (17 and tucked in top portion necessarily creates a seam) (Figs. 5, 7, 12, col. 3, lines 1-14).
It would have been obvious to one of ordinary skill in the art to modify Magro such that the step of applying dough to the male mold comprises providing a cut shape from unbaked dough and overlaying the male mold portion with the cut shape to form overlapping seams as taught by O’Brien and Stanley since both O’Brien and Stanley teach such a technique is a suitable technique for applying unbaked dough to a male mold in order to mold the dough into a desired shape during baking, and it would have been obvious to one of ordinary skill in the art to apply a known technique to a known method, or product ready for improvement to yield predictable results.
Further, since Magro teaches placing the housing over the male mold for baking (mold 2 is placed in the oven), and the cut shape from unbaked dough would necessarily need to be applied prior to the housing being positioned over the male mold, it further would have been obvious to position the housing (concave part 20) over the male mold with the cut shape from unbaked dough positioned on the male mold prior to baking. 
Regarding claim 8, claim 8 differs from Magro in view of O’Brien in view of Stanley in the recitation that the method further comprises a step of bonding and sealing said overlapping seams when said dough rises and is constrained between the male mold and said housing.
However, Magro teaches constraining the dough between the male mold and the housing (concave part 20) when the dough rises during baking (‘345, Espacenet Translation Pg. 4 line 163- Pg. 5, lines 164-173) and O’Brien teaches a step of bonding and sealing the overlapping seams by applying pressure from a housing (mold 23) (after the dough strip is wound around the cage said cage and dough strip are put in mold 23 
Regarding claim 10, Magro in view of O’Brien in view of Stanley discloses that the overlapping seams are formed when said cut shape overlays the male mold portion (‘463, Fig. 2) (‘691, Figs. 1-7).
Regarding claim 11, Magro in view of O’Brien in view of Stanley discloses that the male mold portion has a terminal end surface spaced from said offset planar portion by a first distance, a second distance defined by a width of the male mold where said 

    PNG
    media_image2.png
    763
    998
    media_image2.png
    Greyscale


Regarding claim 17, Magro discloses a method of uniformly filling a deep mold (22 and 21 have a length which is obviously greater than the width and therefore has been considered a deep mold, and since the entire area 22, which is can be considered uniform, will be filled with dough, the method is being considered a method of uniformly filling a deep mold) (Fig. 13). Magro discloses that the method comprises providing a base plate (210) having a male mold portion (214) including a pilot surface thereon 
Magro discloses providing a housing (concave part 20) with a bottom edge and an inside surface adjacent to the bottom edge complementarily matching said pilot surface, said pilot surface for locating said housing with respect to said male mold portion when said housing is located over said male mold portion (Fig. 13).

    PNG
    media_image2.png
    763
    998
    media_image2.png
    Greyscale

Magro discloses providing unbaked dough, and placing the housing surrounding the male mold so that the pilot surface is covered by said housing, and baking said dough while said dough is located between the base plate (210) and the housing (concave part 20) (‘345, Espacenet Translation Pg. 4 line 163- Pg. 5, lines 164-173).
Claim 17 differs from Magro in the recitation that the method comprises providing a cut shape of unbaked dough, placing said cut shape over said male mold portion so that said cut shape overlays said male mold portion, placing said housing surrounding the cut shape, forming an overlapping seam when said cut shape is placed over said male mold portion, baking said cut shape while said cut shape is located between said housing and said base plate 
O’Brien discloses a male mold (cage with rods 17) (Fig. 2) and overlaying said male mold portion with a cut shape of dough so that portions of said cut shape overlap and form overlapping seams (Fig. 2) (Pg. 2, lines 1-20).
Stanley also discloses overlaying a male mold portion with a cut shape of unbaked dough so that portions of said cut shape form overlapping seams (17 and tucked in top portion necessarily creates a seam) (Figs. 5, 7, 12, col. 3, lines 1-14).
It would have been obvious to one of ordinary skill in the art to modify Magro such that the step of applying dough to the male mold comprises providing a cut shape of unbaked dough and overlaying the male mold portion with the cut shape to form overlapping seams as taught by O’Brien and Stanley since both O’Brien and Stanley teach such a technique is a suitable technique for applying unbaked dough to a male mold in order to mold the dough into a desired shape during baking, and it would have been obvious to one of ordinary skill in the art to apply a known technique to a known method, or product ready for improvement to yield predictable results. 
Further regarding the step of placing the housing surrounding said cut shape so that the pilot surface is surrounded, since Magro teaches placing the housing over the male mold for baking (mold 2 is placed in the oven), it further would have been obvious to place the housing (concave part 20) over the cut shape prior to baking, and then bake said cut shape while said cut shape is located between said housing and said base plate.
Claim 17 differs from Magro in view of O’Brien in view of Stanley in the recitation that the method specifically comprises joining said overlapping seam by constraining said dough between the male mold portion and said housing during baking.
However, Magro teaches constraining the dough between the male mold and the housing (concave part 20) during baking (‘345, Espacenet Translation Pg. 4 line 163- Pg. 5, lines 164-173) and O’Brien teaches a step of joining the overlapping seams by applying pressure from a housing (mold 23) (after the dough strip is wound around the cage said cage and dough strip are put in mold 23 which serves to press the overlapping edges of the dough tightly together and shape the same into an integral tube in such manner that the joining edges will be practically invisible to the eye and proof against leakage) (Fig. 2) (Pg. 2, lines 1-20). Since Magro already teaches constraining the dough between the male mold and housing during baking and O’Brien teaches a step of joining the overlapping seams by constraining the dough seams with a housing (mold 23), it would have been obvious to one of ordinary skill in the art to modify the method of Magro to further include a step of joining said overlapping seams by constraining the dough between the male mold portion and said housing during baking in order to ensure that the seams remain intact during the baking process and since combining the process steps of constraining during baking of the dough and constraining the dough to join the overlapping seam would improve process efficiency. ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient) (MPEP 2144.II).
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magro WO 01/28345 (Espacenet Translation) in view of O’Brien US 1,409,463 in view of Stanley US 3,410,691 in view of Frey US 2,505,536.
Regarding claim 9, claim 9 differs from Magro in view of O’Brien in view of Stanley in the recitation that the method further comprises trimming a portion of said cut shape when said portion of said cut shape extends beyond where the offset planar portion meets said pilot surface.
Frey discloses a pan system comprising a male mold and a pilot surface (sidewall surface of 11) terminating at an offset planar portion. The pan system having a housing (17) with a bottom edge and an inside surface adjacent to said bottom edge, said bottom edge complementarily matching said pilot surface, said pilot surface for locating said housing with respect to the male mold portion when said housing is located over said male mold portion. Frey discloses trimming a portion of dough which extends beyond where the offset planar portion (top surface of 11) meets the pilot surface (side surface of 11) (Fig. 4, 5).

    PNG
    media_image3.png
    377
    893
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Magro in view of O’Brien in view of Stanley such that the method further comprises trimming a portion of said cut shape when said portion of said cut shape extends beyond where the offset planar portion meets said pilot surface as suggested by Frey in order to remove excess dough, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Regarding claim 18, claim 18 is rejected for the same reasons given above as for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792